 600314 NLRB No. 105DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent asserts that the judge's resolutions of credibility,findings of fact, and conclusions of law are the result of bias. After
a careful examination of the entire record, we are satisfied that this
allegation is without merit. There is no basis for finding that bias
and partiality existed merely because the administrative law judge
resolved important factual conflicts in favor of the General Coun-
sel's witnesses. NLRB v. Pittsburgh Steamship Co., 337 U.S. 656,659 (1949). Furthermore, it is the Board's established policy not to
overrule an administrative law judge's credibility resolutions unless
the clear preponderance of all the relevant evidence convinces us
that they are incorrect. Standard Dry Wall Products, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully exam-
ined the record and find no basis for reversing the findings.The Respondent further contends that the judge erred in findingthat the Federal mediator attended only one of the bargaining ses-
sions that the parties held. Our review of the record discloses that
the evidence is inconclusive as to whether the Federal mediator was
present for a second time on September 10, 1992, as the Respondent
claims. Nevertheless, even assuming that the judge's factual finding
on this point was erroneous, we find that the misstatement is insuffi-
cient to affect our ultimate conclusions here.Tom Ryan Distributors, Inc. and Local 332, Inter-national Brotherhood of Teamsters, AFL±CIO.
Cases 7±CA±33776 and 7±CA±34342July 28, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn December 10, 1993, Administrative Law JudgeRobert A. Giannasi issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Tom Ryan Distributors,
Inc., Flint, Michigan, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Dennis Boren, Esq., for the General Counsel.Robert Vercruysse, Esq. and Lynne Deitch, Esq., of Detroit,Michigan, for the Respondent.Francis J. Kortsch, Esq., of Troy, Michigan (at trial), andWayne A. Rudell, Esq., of Detroit, Michigan (on brief), forthe Charging Party.DECISIONSTATEMENTOFTHE
CASEROBERTA. GIANNASI, Administrative Law Judge. Thiscase was tried from July 12 to July 15, 1993, in Detroit,
Michigan. The consolidated complaint alleges that Respond-ent violated Section 8(a)(5) and (1) of the Act by imple-menting its final contract offer on September 14, 1992, in the
absence of a good-faith impasse with the Charging Party
Union (the Union), and by failing and refusing to provide in-
formation requested by the Union on November 12, 1992,
that was necessary and relevant to the Union's bargaining ef-
forts. The Respondent filed an answer denying the essential
allegations in the complaint, although it conceded the neces-
sity and relevance of the Union's November 12 information
request. I have read and considered the briefs submitted by
all parties, which I received on November 10, 1993, after
two filing extensions.Based on the entire record, including particularly the testi-mony of the witnesses and my observation of their de-
meanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONALMATTERS
Respondent, a corporation with an office and place ofbusiness in Flint, Michigan, is engaged in the wholesale dis-
tribution of alcoholic and nonalcoholic beverages. During a
representative 1-year period, Respondent purchased bev-
erages valued in excess of $50,000 from points outside
Michigan and caused them to be shipped to its facility inFlint. Accordingly, I find, as Respondent admits, that it is an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THEUNFAIRLABORPRACTICES
A. The FactsThe Respondent and the Union have had a bargaining rela-tionship and successive collective-bargaining agreements
since about 1957. The contractual unit, and that stipulated as
appropriate within the meaning of the Act, is described as
follows:All full-time and regular part-time driver/salesmen,helpers, semi-drivers, pre-sell drivers, and beverage
warehousepersons, including hi-lo operators, hand load-
ers, mechanics, and reclamation employees employed
by Respondent at its Flint facility; but excluding guards
and supervisors as defined in the Act.The most recent bargaining agreement between the partieswas effective from July 16, 1989, through July 15, 1992.Under that agreement, Respondent's operation was dividedinto four departments or divisions, each of which was gov-
erned by departmentwide seniority. The largest number of
Respondent's 72 employeesÐ28 driver-salesmen, 2 empties
drivers, 18 warehousemen and 1 semi-driverÐworked in the
delivery department, also known as the A-B, Anheuser-
Busch, or beer division. It was so identified because it pri-
marily handled the sale and delivery of Anheuser-Busch and
Budweiser products. Sales and deliveries in the beer division
were made by driver-salesmen, who earned the most of any
of the unit employees. They actually sell the product from 601TOM RYAN DISTRIBUTORS1Respondent has an exclusive distribution arrangement with An-heuser-Busch for Budweiser and related products in Genesee and
Lapeer Counties, which includes the city of Flint. Respondent con-
trols over 60 percent of the beer market in these counties.their trucks and secure orders and payments from the cus-tomer on site.9The remaining departments included the beverage division,whose function is to distribute wine, waters, sodas, and ex-
port beers. It is composed of six drivers and seven ware-
housemen. Deliveries in the beverage division are effected
both by driver-salesmen, who operate much as those in the
beer division, and by so-called presell drivers, who deliver
products previously sold to customers by someone else. The
reclamation department, composed of six employees, basi-
cally reprocessed and recycled empties from customers
which had been returned by the drivers. The mechanics de-
partment had four employees.Drivers, except for the semi-driver, are paid by commis-sion on the basis of cases delivered or sold. The remainder
of the employees are hourly paid. The 1989±1992 contract
contains a weekly guarantee of 40 hours pay for the hourly
employees, except for reclamation employees or seasonal
employees, as well as a dollar-based weekly or daily guar-
antee for commission-paid drivers. That contract also effec-
tively froze beer division commissions for 3 years.The parties first met to negotiate a new agreement on June8, 1992, at Respondent's facility where all the subsequent
meetings took place. The Respondent was represented by its
attorney, Robert Vercruysse, its operations manager, Tim
Kennedy, its general sales manager, Paul Stoba, and its of-
fice manager, Cheryl Caleca; the Union's bargaining team
was composed of Business Agent Rodney Eaton, Union
Steward Kelly Stebbins, who was an employee, Mark
Goodar, another employee, and Charles Hutchinson. At this
meeting, Vercruysse and Eaton, the chief spokesmen for their
sides, set forth their respective positions, but did not ex-
change proposals. Respondent's expressed position was that
it wanted to lower labor costs in order to increase profit-
ability for owner Mike Ryan who had recently purchased the
business from his mother. The Union expressed an interest
in widening the present departmental seniority and in having
reclamation employees participate in the grievance procedure
and the pension program, which were barred to them under
the existing contract.The parties met next on June 19. At this meeting the par-ties did little more than exchange and describe their respec-
tive proposals. The Union's proposal included an increase in
the weekly drivers' guarantee from $450 to $550, an increase
in commissions from 45-1/2 cents to 58 cents per case for
beer and wine and from 30 cents to 40 cents for other prod-
ucts in the beverage division, parity in pay between ware-
house employees in the beverage and beer divisions, result-
ing in a 60-cent-per-hour increase for the seven beverage
warehousemen, an increase in pay for mechanics, increases
in empties commissions and pensions, personal days with
pay, full reimbursement for uniforms, sick pay applicable
from the first day of an illness, limits on stops per day, and
other improvements.The Respondent's proposal included the right to imple-ment a so-called bulk sales provision and to add presell to
the beer division. The bulk sales provision would create bulksales routes for large accounts presently serviced by differentdrivers. The beverages would be presold, preloaded and de-
livered by a driver on pallets. Bulk sales drivers were to be
paid on an hourly basis. The presell provision contemplated
a lower commission for those drivers. These proposals re-
sulted in a diminution of existing pay as well as jobs.Respondent also proposed a new two-tier commissionschedule as between premium and nonpremium beers, effec-
tively reducing existing commissions. The proposal also re-
duced or eliminated existing commissions for empties and
so-called old or out-of-date beer. It also eliminated other
benefits in the existing contract, notably the 40-hour weekly
guarantee for hourly paid employees. The proposal also in-
creased the number of hours required before an employee
qualified for insurance benefits, eliminated daily overtime for
work in excess of 8 hours, and required overtime to be paid
only on hours over 40 per week. Respondent wanted employ-
ees for the first time to pay partÐ20 percentÐof their med-
ical insurance premium. In addition, the proposal sought re-
ductions in holidays from 8 days to 6 days, authorization to
use temporary employees to perform unit work, doubled the
so-called washout period within which discipline could be
counted against employees, increased the retirement age for
a full pension, and sought other concessions from the Union.The initial proposals exchanged by the parties reflected theUnion's retention of at least the basic pay and work formula-
tions of the existing contract with significant increases. Re-
spondent wanted some conceptual changesÐincluding bulk
sales and presell in the beer divisionÐand significant de-
creases in compensation and benefits.The parties' third session took place on June 24 and lastedsome 4 hours, excluding time spent for lunch. The parties
reached tentative agreement on some minor matters such as
the payment of sick leave from the first day of an illness,
providing super seniority for stewards only for layoffs and
adding handicap to the list of subjects about which discrimi-
nation was prohibited. Vercruysse rejected almost all of the
Union's substantive proposals and withheld comment on oth-
ers. The parties did, however, devote some time to discussing
Respondent's presell proposal in conceptual terms. Eaton
made a request that Respondent furnish examples of how
presell routes would operate and Respondent agreed to do so.
At the end of this meeting, Vercruysse expressed the hope
that the parties would have a new contract by July 15, the
expiration date of the existing one. Eaton expressed his
doubts that this could be accomplished.The parties next met on July 3; this meeting lasted about5 hours, including time for lunch. The parties concentrated
primarily on Respondent's presell and bulk sales proposals
which were still general in nature. Vercruysse stated that for
every two presell routes implemented there would be a loss
of one driver-salesman. The Respondent also distributed two
documents that reflected examples of possible presell routes
effectively combining existing driver-salesmen routes. The
Union expressed concern over the loss of jobs, as well as its
view that, under present contract rates, the drivers would
make less money. Respondent's position throughout negotia-
tions was that the driver-salesmen were being paid too much
money.Respondent also distributed a document in connection withits bulk sales proposal titled, ``volume ranking report.'' The
document purported to identify Respondent's top customers 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2It is unclear whether this was the first time Respondent specifiedthe number of presell routes it wanted. None of its written proposals
contained such specificity until the final one dated August 7; there
a separate side agreement authorized 13 presell routes over the term
of the agreement. Although there was some testimony that that num-
ber may have popped up earlier in negotiations, most of the discus-
sion about presell to this point was general. When Vercruysse was
cross-examining Stebbins, he admitted that the first time anything
specific about the number of presell routes was offered by Respond-
ent was in its August 6 proposal. And Kennedy admitted that, before
August 6, presell and bulk sales were only discussed ``concep-
tually.''in terms of sales volume; no volume or dollar sales figureswere listed. This was to provide an example of stops that
could be serviced under the bulk sales concept.The parties reached no tentative agreements at this meet-ing. And there was no withdrawal or alteration of proposals.The fifth bargaining session took place on July 14. Itlasted about 5 hours, excluding the time spent at lunch. The
parties again discussed Respondent's presell and bulk sales
proposals. Respondent took a broad position on bulk sales,
asking for discretion in the number of bulk sales routes it
would initiate. It also indicated that it was exploring the op-
tion of purchasing additional equipment to accommodate the
presell and bulk sales concepts it was proposing. The parties
reached no agreement on these issues, but did reach some
tentative agreements. For example, the parties agreed to com-
bine the beer and beverage departments, with the exception
of the semi-driver, effectively granting the Union's request to
broaden the existing department-wide seniority; mechanics
and reclamation remained separate departments. In addition,
Respondent agreed to withdraw its demand that driver-sales-
men not be paid for handling old beer. The parties also
agreed on the Union's proposal regarding working before
and after a holiday. They also agreed to extend the existing
contract on a day-to-day basis after its expiration date.The parties met again the next day, July 15, for 5 hours,excluding time for lunch. At this meeting, the Union dropped
or withdrew some of its proposals. For example, it withdrew
its proposal for a three-case minimum per stop and reduced
its per-week guarantee proposal by $25. In addition, it made
presell and bulk sales proposals for the first time. It agreed
in principle to six presell routes over the 3-year term of a
new contract; Respondent countered with 13, including 4 in
the fall of 1992.2On bulk sales, the Union made a proposal limiting thenumber of stops to several large customers with the use of
mechanical equipment; it also agreed to drop the commission
rate for bulk sales 10 cents per case. The Respondent re-
jected the Union's proposal because it wanted no limitations
on bulk sales routes.The parties reached no significant tentative agreements atthis meeting, although they did agree to keep the existing
contractual washout period for discipline. At the end of this
meeting, Vercruysse suggested inviting a mediator to the
next session, and the Union agreed.The seventh bargaining session took place on August 6.The parties were joined by Federal Mediator Pat Dean and
the meeting began at about 3:45 p.m. At this meeting Re-
spondent presented a redrafted written proposal to the Union
reflecting its present demands, together with tentative agree-
ments reached to that date. This draft reflects other conces-sions to the Union such as a return to the existing eight holi-days from Respondent's original position of six holidays.The Union met separately with Dean, and transmitted,through her, an oral comprehensive counterproposal. This in-
cluded the previously offered bulk sales proposal and an ex-
panded presell proposal increasing the number of routes from
six to nine over the term of the contract. The latter included
a $330 weekly base plus a 30-cent commission, a decrease
from both its commission proposal and the existing commis-
sion. The Union also dropped another $25 from its weekly
guarantee proposal, bringing it down to $500. It also dropped
its driver-salesman commission increase to one cent per year,
provided wage increases of 50 cents, 40 cents, and 40 cents
per hour for each year of the contract for warehouse employ-
ees and $1 per year for mechanics and reclamation employ-
ees. The Union also retained its 8-hour overtime proposal
and its guarantee proposal for warehousemen and mechanics,
and it asked for elimination of Respondent's temporary em-
ployee proposal. The Union also asked that Respondent drop
its proposal to increase required hours for benefits, except for
reclamation employees. After making this proposal to Dean,
the union negotiators broke for dinner.Dean presented the Union's counterproposal to Respond-ent's negotiators. They rejected it, and Dean transmitted the
Respondent's rejection to the Union negotiators after they re-
turned from dinner.The parties then met face-to-face. Vercruysse told theUnion negotiators to get their pencils ready because he was
presenting them with Respondent's final offer. He set forth
the Respondent's position orally and followed it up the next
day with a written proposal reflecting this final offer along
with the tentative agreements reached to this point.The Respondent's final proposal included 13 presell routesand an unlimited right to implement bulk sales routes, the
payment of the bulk sales drivers was changed from an hour-
ly rate to a commission rate. Respondent meliorated its med-
ical insurance proposal to pay 100 percent of the premiums
in the first year and 50 percent of any increase in subsequent
years. Respondent also altered its proposal on
warehousemen's pay. Although this resulted in a 60-cent-per-
hour raise for the 7 beverage warehousemen, the 18 beer
warehousemen received no raise.The remainder of the final proposal included slight im-provements but still retained a regressionary cast. Respondent
still drew a distinction in commissions between premium and
nonpremium beers, but it was willing to increase commis-
sions a penny per year for the second and third years of the
contract. On presell in the beer division, this still meant a
substantial decrease from existing commissions. On bulk
sales, Respondent offered 18 cents, 19 cents, and 20 cents
in each year of the contract. Its proposal on empty case com-
missions increased its previous offer from 6 to 7 cents, but
it was still 2 cents lower than the existing rate. Its empty bag
payment was likewise still less than the payment in the exist-
ing contract. Finally, Respondent made no change in its de-
mands for concessions on overtime pay, hours worked for
benefits, the elimination of the 40-hour weekly guarantee,
and other matters.After being presented with the Respondent's final offer onAugust 6, Eaton stated that he did not think it was a good
offer and commented that he believed that there was a lot
more room for movement. He decried the regressionary na- 603TOM RYAN DISTRIBUTORS3Mike Ryan joined the Respondent's negotiators after dinner andrepeated Vercruysse's point about other people being willing to work
under Respondent's proposal. This was apparently a caution to the
Union that, in the event of a strike, Respondent could readily hire
replacements.4The above and all my findings as to the bargaining meetings arebased in great part on undisputed testimony. Where there are con-
flicts I have favored the accounts of Eaton and Stebbins, which were
essentially corroborative on important matters, except for the July 3
meeting that Stebbins missed. I found Stebbins to have been a par-
ticularly impressive and reliable witness, in part because he survived
vigorous cross-examination by Vercruysse. On the other hand, I
found Vercruysse, who decided to take the witness stand after hav-
ing examined and cross-examined witnesses during the trial, to have
lacked candor. His account was overblown with ramblings and opin-
ion. It also conflicted in part with some of the assertions in President
Mike Ryan's March 22, 1993 letter to the Union. I found particu-
larly unreliable Vercruysse's testimony concerning the November 12
meeting which I discuss in more detail later. Unfortunately, he was
unable to separate his role as a witness from his perceived function
as an advocate. The only other witness for Respondent was Ken-
nedy. His testimony was unhelpful because he testified mostly on
background matters. When he did testify about the bargaining meet-
ings (he missed the November 12 meeting as well as a crucial por-
tion of the September 10 meeting), he failed to testify in any mean-
ingful detail, in contrast to Stebbins and Eaton. Kennedy also gave
some testimony in response to clearly leading questions from
Vercruysse. Thus, except where corroborated or against interest, I
cannot credit the testimony of Vercruysse or Kennedy. Nor can I
give any significant weight, except under the same circumstances, to
Respondent's typed bargaining notes, which were received in evi-
dence. They were obviously abbreviated and self-serving; and they
contained significant errors, such as, for example, failing to note the
Union's presell offer.5The exchange with respect to the information request is based onthe credible testimony of Rudell, who was quite firm in adhering to
this aspect of his testimony, particularly on cross-examination. Un-
like Vercruysse, Rudell did not represent his client at the trial, al-Continuedture of the offer, but, upon Vercruysse's insistence, agreednevertheless to submit the offer to a vote of the membership.
Vercruysse also stated that, if the membership did not like
the offer, Respondent ``could find a lot of other people''
who ``would be glad to work under those wages and condi-
tions.'' The meeting ended at about 11 p.m.3On August 30, the unit employees voted 69 to 0 to rejectRespondent's final offer. Respondent was notified of the re-
jection, and the parties agreed to meet again.The parties met for their eighth session on September 10.The meeting lasted about 3 hours, excluding the time ex-
pended for lunch. Eaton explained the reasons for the em-
ployees' rejection of Respondent's offer. He said that the
proposal contained decreases in commissions, copayments for
health insurance, loss of the 40-hour workweek guarantee,
and increases in eligibility hours for benefits. He also said
that the employees did not like the presell and bulk sales
proposals. Vercruysse then asked whether the Union had a
counterproposal. After a caucus, the union negotiators re-
turned and, through Eaton, made a counterproposal. That
counterproposalÐmade orallyÐessentially dropped most of
the Union's remaining contract demands. The Union pro-
posed a 3-year wage freeze under the present contract, along
with tentative agreements reached to this point. The Re-
spondent's negotiators then caucused.After the caucus, only Vercruysse and Caleca returned tomeet with the union negotiators. Vercruysse said that he
could not accept the Union's proposal and that he would not
make an offer of his own on behalf of Respondent. However,
he did suggest that the Union make another proposal. Eaton
responded that it was Respondent's turn to make a proposal,
but Vercruysse insisted that the Union make another pro-
posal, and he detailed what it should contain.Vercruysse said that the Union should propose 45-centdriver-salesmen commissions on premium beer and 40 cents
on subpremium beer; and 31 cents on all presell cases across
the bargaining unit. The Union should further propose eight
presell routesÐfour in the fall of 1992 and two more in each
of the next 2 years; and a list of bulk stops naming four cus-
tomers and two others of Respondent's choosing and other
like stores. The Union's proposal should also contain the 40-
hour weekly guarantee for warehousemen and the remainder
of Respondent's August 6 proposal.Eaton reiterated that it was Respondent's turn to make aproposal and, if Vercruysse thought what he had detailed was
a good proposal, he should make it. Vercruysse declined to
specifically make the proposal, but he said that, if the Union
made it and backed it, he was ``sure he could get [Respond-
ent] to accept it.''When the Union declined to make his proposal,Vercruysse said that, on September 14, Respondent was
going to implement its previous proposalÐthe so-called final
proposal first made on August 6 and submitted the next day
in written form. Eaton again protested that there was room
for movement and stated that Respondent should continue to
bargain and refrain from implementing anything. Vercruyssedid not respond, except to say that the Union had 3 dayswithin which to make another proposal.4On September 14, the Respondent implemented its August6 proposal with the exception of the presell and bulk sales
provisions. Respondent implemented the latter on January 18,
1993. On September 29, 1992, the Union filed unfair labor
practice charges against Respondent, alleging, in effect, that
the Respondent had implemented terms unilaterally in the ab-
sence of a real impasse.The parties met again on November 12. Attorney WayneRudell attended this meeting on behalf of the Union. Two
Federal mediators also attended. At this meeting the Union
indicated a willingness to accede to four presell routes over
the term of the contract. This proposal, transmitted through
the mediators, was rejected.In addition, at this meeting, Rudell personally delivered toVercruysse a handwritten request for information concerning
Respondent's presell and bulk sales proposals. The informa-
tion requested included, for each of Respondent's proposed
presell routes, ``how many cases are projected to be in-
volved,'' how ``much savings, if any, will result to the com-
pany,'' ``how many employees will be lost,'' and ``what cat-
egories of costs will be reduced.'' The Union also asked,
with respect to bulk sales, the name and address of each
store involved, ``number of cases'' at ``each account,'' num-
ber of employees that would ``lose employment,'' the ``cat-
egories'' and ``amount'' of costs ``to be saved.'' Finally, the
Union asked ``the amount of increase or decrease of total
wages each present driver/salesman will incur?''Upon receiving the information request, Vercruysse saidthat Respondent would get back to the Union on the matter.5 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
though he did subsequently file the Union's brief herein. This wasalso the only bargaining session he attended so his memory was fo-
cused. Vercruysse essentially corroborated Rudell, except in one im-
portant respect. He said that he told Rudell that the information
Rudell requested had already been provided. No one corroborated
Vercruysse on this point and I do not credit his testimony. My view
is confirmed by reference to Mike Ryan's March 22, 1993 letter to
the Union on this subject. Ryan said that the information requested
on November 12 was not available at that time. He said nothing
about it having been provided earlier.6There is no complaint allegation that Respondent's December 18,1992 meeting with bargaining unit employees, mentioned in Ryan's
letter, was unlawful.The Union received no response to its information requestof November 12. As a result, on March 15, 1993, it filed a
new and separate unfair labor charge asserting the unlawful-
ness of Respondent's failure to provide the information.After receipt of a copy of the charge, Respondent, in aMarch 22, 1993 letter from its president, Mike Ryan, to
Eaton, finally responded to the information request. Ryan
stated that the Union was told, on November 12, that Re-
spondent did not have the presell or bulk sales information
requested by the Union because ``we were still in the plan-
ning stages.'' He also said that, on November 12, Respond-
ent informed the Union that it would ``proceed planning for
the installation of the presell portion of the contract.''In the letter Ryan also stated as follows:On December 18, 1992, a meeting was held with theentire bargaining unit at Tom Ryan regarding the com-
pany's plans to implement the presell portion of the
contract. At that time, much of the information you had
requested was given to the union steward whom [sic]
I assumed shared with you. Enclosed please find the
agenda, content and handouts from that meeting. If you
require additional information and we have it, we will,
of course, share it with you.Contrary to the assertion by Ryan, who did not testify in thisproceeding, no attachments were included in the letter. No
notation of enclosures was contained at the bottom of the let-
ter, as is customary when any are enclosed, and none were
submitted with the letter when it was offered in evidence or
at any other time. In addition, Eaton's uncontradicted testi-
mony is that he received no such attachments when he re-
ceived Ryan's letter. Accordingly, I find that Respondent
provided the Union with neither attachments nor information
in its March 22 letter.6Eaton responded in a letter dated April 7, 1993. He dis-puted being told on November 12 that the requested informa-
tion was not available. He said insteadÐand he was rightÐ
that Respondent simply promised to review the information
request for an appropriate response. He also criticized Ryan's
assertion that Respondent provided the information in a De-
cember 18 meeting with employees. He said that delivery of
the information to an employee union steward at that meeting
was not tantamount to delivery to the Union. He said that
he still had not received any of the information and also said
that Ryan's letter contained no attachments, contrary to his
assertion. Finally, Eaton renewed the information request and
asked that the information be provided to him.There is no record evidence of any further response by Re-spondent.B. Discussion and Analysis1. The impasse issueAn employer violates Section 8(a)(5) and (1) of the Actby unilaterally implementing terms and conditions of em-
ployment unless it can demonstrate that it and the union that
represents its employees have reached a valid overall im-
passe in negotiations. Litton Financial Printing Div. v.NLRB, 501 U.S. 190 (1991). The burden of proving impassefalls upon the party asserting it. North Star Steel Co., 305NLRB 45 (1991). Impasse is a fact-specific determination
that both sides, not just one, have decided that further nego-
tiations would be futile. Taft Broadcasting Co., 163 NLRB475 (1968), enfd. sub nom. Television & Radio Artists v.NLRB, 395 F.2d 622 (D.C. Cir. 1968); Teamsters Local 639v. NLRB (D.C. Liquor Wholesalers), 924 F.2d 1078, 1083±1084 (D.C. Cir. 1991); Huck Mfg. Co. v. NLRB, 693 F.2d1176, 1186 (5th Cir. 1982).In the circumstances of this case, considering all of theevidence concerning the negotiations, I find that Respondent
has failed to show that, on September 14, when it imple-
mented its final offer of August 6 and 7, the parties had
reached a valid impasse.The most significant piece of evidence that negates a find-ing of impasse is what I will call Vercruysse's refracted offer
made at the end of the September 10 bargaining session. Icall it refracted because while he purported to make an offer
for the Union, Vercruysse essentially confirmed that Re-
spondent would be willing to accept that offer, thereby sig-
naling probable movement beyond its final offer of August
6 and 7. This confirmation of movement beyond a previously
submitted final offer is not unusual. For, in collective bar-
gaining, as Judge Posner has observed, ``[a]fter final offers
come more offers.'' Chicago Typographical Union Local 16v. Chicago Sun Times, 935 F.2d 1501, 1508 (7th Cir. 1991).Several other pieces of objective evidence support myfinding that no impasse existed, even from Respondent's per-
spective. Operations Manager Kennedy testified that presell
and bulk salesÐissues that Respondent deemed importantÐ
were discussed only conceptually prior to August 6, the bar-
gaining session that produced Respondent's final offer and
the session before that in which Vercruysse declared im-
passe. It is unlikely that futility blanketed negotiations that
had so recently focused on specifics. Moreover, in his March
1993 letter to the Union, President Mike Ryan said that the
presell portion of the contract, which he identified as the
issue that caused impasse, had not yet been ``installed'' by
November 12 because ``much preparation'' was necessary. It
was for this reason, Ryan suggested, that Respondent agreed
to the November 12 meeting in order to try to resolve dif-
ferences. He said nothing about the bulk sales issue or the
labor cost issue generally causing the asserted impasse,
which, after all, was declared by Respondent, not the Union.
This counters the testimony of Vercruysse, who identified
these other issues also as issues which separated the parties.
Indeed, Ryan said that cost and other information on presell,
the big impasse-causing issue, according to his letter, was
not even available on November 12. Ryan's statements can
only be viewed as confirming that presell and other issues
had not been fully or sufficiently explored. In these cir-
cumstances, it is difficult to see how an impasse finding 605TOM RYAN DISTRIBUTORScould be sustained, even under Respondent's view of thematter.Respondent's declaration of impasse, in any event, is itselfnot determinative. Here, whatever Respondent's view of thesituation, the evidence shows that the Union was not at the
end of the line either on presell alone or bulk sales, reducing
labor costs, or on any other issues in negotiations. The Union
clearly stated that it had plenty of room for movement on
September 10, the last time the parties met before Respond-
ent declared impasse. This was not only based on the cred-
ible testimony of Eaton and Stebbins, but also the objective
circumstances of the Union's bargaining posture. The Union
never said that its September 10 offer was its final offer. Nor
did the Union ever say, in response to Vercruysse's refracted
offer, that it would never agree to presell or bulk sales. In-
deed, Respondent's negotiator and operations manager, Tim
Kennedy, testified that he thought the Union would agree to
presell and bulk sales.In this connection, I reject the Respondent's contentionthat presell and bulk sales were such important issues to bothsides that a stalemate on those issues alone could cause alawful impasse. Respondent itself emphasized that a reduc-
tion in labor costs, not necessarily presell or bulk sales, was
what it was seeking. Vercruysse admitted as much in his tes-
timony. The Union, on the other hand, did not think presell
and bulk sales were important issues. Although it initially re-
sisted on those issues, and sought, instead, increases in com-
pensation and benefits, without presell and bulk sales, it was
nevertheless willing to accept presell and bulk sales under
some circumstances. Indeed, it made some presell and bulk
sales offers, thereby showing its flexibility. When those of-
fers were rejected by Respondent, the Union took another
tack. On September 10, it tried to meet Respondent's ex-
pressed concern about labor costs by essentially dropping its
economic proposals and calling for a 3-year freeze on labor
costs. When even this failed, the Union, on November 12,
came back to presell. It is plain, in these circumstances, that
the Union was continually moving in the direction of agree-
ment. And it was bargaining in good faith. There is no cred-
ible evidence from which I can infer that the Union believed
further bargaining would be futile.Other factors point to lack of impasse in this case. Theparties only met eight times before impasse was declared.
Actually, the first two meetings involved little more than an
exchange of positions and proposals and only the last two in-
volved more than conceptual discussions of presell and bulk
sales, the issues that supposedly caused Respondent to de-
clare impasse. Moreover, initially, the Respondent made
regressionary proposals and the Union asked for significant
increases. The parties were thus far apart and would need
some time to resolve their differences. Nevertheless the par-
ties narrowed their differences and were moving closer to-
ward agreement. When Respondent prematurely declared im-
passe and implemented terms, the parties had only had one
session with a mediator. Finally, there was no meaningful
evidence of bargaining history that would permit the infer-
ence that bargaining under the circumstances presented in
these negotiations could not have resulted in agreement.Respondent makes much of the fact that, although theUnion had made presell and bulk sales proposals before Sep-
tember 10, its offer on that date did not contain any such
proposals. However, this fails to take into account theUnion's flexible and good-faith approach to bargaining, andit fails to meet the overwhelming evidence of an absence of
impasse which I have discussed above. To repeat, Respond-
ent signaled further movement beyond its final offer on Sep-
tember 10. Moreover, presell and bulk sales were not mutu-
ally agreed upon make-or-break issues. The Union did not
view them as such; and Respondent was interested in low-
ering labor costs, with or without bulk sales and presell. In
any event, the Union never said it would never agree to any
kind of presell or bulk sales. And, finally, the Union's
change of position on September 10 was simply a good-faith
effort to meet Respondent's labor cost concerns; the Union
returned to presell on November 12 and asked, at that time,
for detailed information on presell and bulk sales. It is ironic
that Respondent attempts to base an impasse argument on
presell and bulk sales when it failed to provide information
on those very matters. As I find below, Respondent's refusal
to provide such information was unlawful. And such unlaw-
ful refusal effectively precluded intelligent or further bar-
gaining on presell and bulk sales. This is when bargaining
stalled, and it stalled because of Respondent's unlawful re-
fusal to provide information.In these circumstances, I find that there was no contem-poraneous understanding by both parties that further bar-
gaining would be futile on and after September 10, 1992.
Accordingly, I find that there was no impasse at that point
and Respondent's unilateral implementation of terms there-
after was violative of Section 8(a)(5) and (1) of the Act.2. The information issueRespondent does not dispute the legal principle that anemployer must provide a union, on request, with information
necessary to its representative and bargaining functions if theinformation is relevant to those ends. The principle includes
a broad discovery-type standard of disclosure. NLRB v. AcmeIndustrial Co., 385 U.S. 432, 437 (1967). Respondent hasconceded that the Union's November 12 information request
asked for necessary and relevant material. It contends, how-
ever, that the requested information had already been pro-
vided to the Union to the extent it was available (Br. 39).
I reject this contention and find, instead, that the Respondent
failed and refused to provide the information requested on
November 12 and thus further violated Section 8(a)(5) and
(1) of the Act.It is undisputed that Respondent made no response to theNovember 12 information request until Ryan's March 1993
letter to the Union. Neither in that letter nor thereafter did
Respondent provide the Union with the requested informa-
tion. Respondent's defenseÐthat the information was at once
unavailable and had already been providedÐis inconsistent
and bizarre.First of all, Respondent never took the position that the in-formation requested on November 12 had previously been
provided until the litigation phase of this case. As I have
found, Respondent did not tell the Union on November 12
that such information had been provided earlier. Nor did Re-
spondent state, in Ryan's March 1993 letter, that the material
had previously been provided.Moreover, the information was not shown to be unavail-able, even though Ryan asserted in his letter that it was un-
available on November 12. Vercruysse made no such asser-
tion when he was presented with the information request on 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7A clear example of the ultimate availability of the informationand Respondent's noncompliance is the following. On November 12,
the Union asked for ``the amount of increase or decrease of total
wages each present driver/salesman will incur.'' That information
was never provided to the Union. Yet, in this proceeding, Respond-
ent submitted documents in evidence that compared wages and pay
of employees for similar 6-month periods before and after imple-
mentation of presell and bulk sales.November 12. Nor did Respondent plead unavailability atany time between November 12 and Ryan's letter in March
1993, after the Union filed a charge over the Respondent's
failure to provide the information. According to Ryan, as of
November 12, Respondent was still in the planning stages for
implementing presell. But, by that point, Respondent had
made rather specific proposals on both presell and bulk sales,
specific enough for it to have declared impasse on those
issues. And it had implemented the rest of its final offer. To
paraphrase the Supreme Court's views on a similar issue, if
a claim is important enough to present in bargaining and to
insist upon to asserted impasse, it is important enough to
back up with supporting information. See NLRB v. Truit Mfg.Co., 351 U.S. 149, 152±153 (1956).Indeed, as I have earlier stated, if, as Ryan asserted, suchnecessary and relevant information was truly unavailable on
November 12, it is difficult to see how there could have been
an impasse in this case on any date prior to November 12.
However, focusing only on the information issue and assum-
ing Ryan's assertion of unavailability, Respondent is still not
excused from providing the requested information. The
Union's November 12 information request was a continuing
one. Even if one assumed unavailability as of November 12,
the information clearly became available thereafter. Ryan's
letter states that the information, or at least some of it, was
made available to employees and a union steward on Decem-
ber 18. Thus, whatever planning had been in effect on No-
vember 12 had progressed to the point on December 18 that
certain information was available then. Indeed, by January
18, 1993, Respondent had implemented both presell and bulk
sales. More precise information was obviously available at
this point. Yet none was provided to the Union.7Respondent's attempt to show compliance by referring todocuments submitted to the Union at the July 3 bargaining
session, some 4 months before the Union's November 12 re-
quest, is unpersuasive. The information provided at the July
3 meeting was in response to a different request and was ad-
dressed to a different purpose. At the time of the earlier re-
quest, the Union simply wanted to know, generally and con-
ceptually, how presell and bulk sales would work. The pos-
sible presell routes submitted by Respondent were hypo-
thetical, and the bulk sales information simply listed cus-
tomers in order of volume with no supporting figures. No
specific number of presell or bulk sales routes or stops wereeven on the table on July 3. Nothing more than conceptual
presell and bulk sales discussions were held until Respond-
ent's August 6 offer. In contrast, the November 12 informa-
tion request was more specific. It asked for presell and bulk
sales cost, volume and other data which clearly addressed the
more concrete presell and bulk sales proposals Respondent
made after July 3. It was clear by November 12 that the
Union had not succeeded in meeting Respondent's desire to
reduce labor costs, and it had returned to making a presell
proposal of its own. Its information request was addressednot only to its need to intelligently bargain over Respond-ent's presell and bulk sales proposals, but to see if the cost
savings of those proposals could be met in some other way.
Respondent's failure to provide the information made it im-
possible to get to the essence of bargaining over labor costs,
which, after all, were what Respondent wanted to reduce.Respondent's strained attempt to show compliance by as-serting that Kelly Stebbins had knowledge on July 14 and 15
of the information requested by the Union on November 12
is wholly unconvincing. Stebbins had not even attended the
July 3 meeting at which Respondent provided the general
and hypothetical information from which Respondent now
asserts Stebbins could have divined the more specific infor-
mation the Union wanted on November 12. But Respondent
seeks to parse from Stebbins' testimony on cross-examina-
tion subjective knowledge of Respondent's cost, volume, and
other data that would amount to ESP. Stebbins, an employee
member of the Union's bargaining team, continually tried to
tell Vercruysse, a labor lawyer and Respondent's chief nego-
tiator who was cross-examining him, that his understanding
of presell and bulk sales in the meetings of July 14 and 15
was general and conceptual. Vercruysse nevertheless tried to
badger him into admitting he knewÐfrom the documents
submitted on July 3, from remarks made by Respondent's
negotiators on July 14 and 15, and even from private con-
versations away from the bargaining table with KennedyÐ
the substance of what Respondent now contends was its re-
sponse to the rather specific November 12 information re-
quest. Even apart from the wholly different information re-
quests involved, Stebbins' knowledge on July 14 and 15 was
speculative at best. Indeed, if, as Ryan said, the information
was not even available on November 12, it is hard to see
how Stebbins could have known about it on July 14 and 15.Respondent's failure and refusal to provide information tothe Union in response to its specific request of November 12
was unlawful. That information was not persuasively shown
to be unavailable on November 12. But it was clearly avail-
able on December 18 and on January 18, 1993. Respondent's
failure to provide it impeded bargaining and violated the Act.CONCLUSIONSOF
LAW1. By unilaterally imposing the terms of its final offer ofAugust 6, 1992 on September 14, 1992 and thereafter, thus
changing terms and conditions of employment of unit em-
ployees, in the absence of a lawful impasse, Respondent vio-
lated Section 8(a)(5) and (1) of the Act.2. By failing and refusing to provide the Union which nec-essary and relevant bargaining information it requested on
November 12, 1992, Respondent violated Section 8(a)(5) and
(1) of the Act.3. The above violations constitute unfair labor practiceswithin the meaning of the Act.THEREMEDYHaving found that the Respondent engage in certain unfairlabor practices, I shall recommend that it be required to
cease and desist therefrom, and to take certain affirmative ac-
tion necessary to effectuate the policies of the Act. Respond-
ent will be directed to restore the terms and conditions of the
unit employees to the level in existence prior to the Sep-
tember 14, 1992, and subsequent unilateral changes, and con- 607TOM RYAN DISTRIBUTORS8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''tinue them in effect until the parties reach either an agree-ment or a good-faith impasse. Respondent is also directed to
make whole unit employees for all losses they may have suf-
fered because of Respondent's unlawful conduct, with inter-
est computed as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended8ORDERThe Respondent, Tom Ryan Distributors, Inc., Flint,Michigan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Unilaterally imposing and changing terms and condi-tions of employment, in the absence of a lawful impasse.(b) Refusing and failing to provide the Union with nec-essary and relevant bargaining information.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain in good faith with the Union asthe exclusive bargaining representative in the following ap-
propriate unit:All full-time and regular part-time driver/salesmen,helpers, semi-drivers, pre-sell drivers, and beverage
warehousepersons, including hi-lo operators, hand load-
ers, mechanics, and reclamation employees employed
by Respondent at its Flint facility; but excluding guards
and supervisors as defined in the Act.(b) Provide the Union with information requested by it onNovember 12, 1992, and any other necessary and relevant in-
formation requested by it.(c) Restore to the unit employees the terms and conditionsof employment that were applicable prior to September 14,
1992, and continue them in effect until the parties reach ei-
ther an agreement or a good-faith impasse in bargaining.
Nothing herein shall require the rescission of benefits granted
after September 14, 1992.(d) Make whole the unit employees for any losses theymay have suffered because of the unlawful imposition of and
changes in terms and conditions on and after September 14,
1992, with interest as set forth in the remedy section of this
decision.(e) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(f) Post at its facility in Flint, Michigan, copies of the at-tached notice marked ``Appendix.''9Copies of the notice, onforms provided by the Regional Director for Region 7, afterbeing signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
unilaterally impose and change terms andconditions of employment, in the absence of a lawful im-
passe.WEWILLNOT
refuse and fail to provide the Union, Local332, International Brotherhood of Teamsters, AFL±CIO, with
necessary and relevant bargaining information.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
, on request, bargain in good faith with the Unionas the exclusive bargaining representative in the following
appropriate unit:All full-time and regular part-time driver/salesmen,helpers, semi-drivers, pre-sell drivers, and beverage
warehousepersons, including hi-lo operators, hand load-
ers, mechanics, and reclamation employees employed
by Respondent at its Flint facility; but excluding guards
and supervisors as defined in the Act.WEWILL
restore to the unit employees the terms and con-ditions of employment that were applicable prior to Sep-
tember 14, 1992, and continue them in effect until the parties
reach either an agreement or a good-faith impasse in bar-
gaining. This does not require rescission of benefits granted
after September 14, 1992.WEWILL
make whole the unit employees for any lossesthey may have suffered because of our unlawful imposition 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
of and changes in terms and conditions of employment onand after September 14, 1992, with interest.WEWILL
provide the Union with information requested byit on November 12, 1992, and any other necessary and rel-
evant information requested by it.TOMRYANDISTRIBUTORS, INC.